PER CURIAM.
We reverse the order revoking probation and remand this matter to the trial court for reconsideration because we find that only one ground for revocation is sustainable on appeal, that of failure to file monthly reports. The violations added after the term of probation had ended cannot be prosecuted. Clark v. State, 402 So.2d 43 (Fla. 4th DCA 1981). The violations concerning defaults in payment of costs fail because of lack of proof of ability to pay.
While the failure to file monthly reports may be a proper basis, of itself, to revoke probation, such a violation is a technical one and, depending on the circumstances surrounding such violation, may cause a trial court to decide that probation should be revoked and incarceration or some other alternative besides probation utilized. See Davis v. State, 474 So.2d 1246 (Fla. 4th DCA 1985).
DOWNEY and ANSTEAD, JJ., concur.
LETTS, J., specially concurs with opinion.